No. 04-99-00710-CR

Gilbert RIVERA,
Appellant
v.
The STATE of Texas,
Appellee
From the 290th Judicial District Court, Bexar County, Texas
Trial Court No. 97-CR-4642-A
Honorable Bill White, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice

		Tom Rickhoff, Justice

		Karen Angelini, Justice

Delivered and Filed:	November 3, 1999


DISMISSED FOR WANT OF JURISDICTION
	On October 25, 1999, we ordered appellant to show cause why his appeal should not be
dismissed for want of jurisdiction where his notice of appeal was due to be filed on August 1, 1999,
was not filed until September 13, 1999, and no motion for extension of time was filed.  Appellant has
filed a document in this court indicating that he filed his notice of appeal late because he was
hospitalized and did not have access to the law library.  This explanation is not sufficient to confer
jurisdiction upon this court.  See Olivo v. State,  918 S.W.2d 519, 522 (Tex. Crim. App. 1996)
(holding that a late notice of appeal may be considered timely so as to invoke a court of appeals'
jurisdiction only if it is filed within fifteen days of the last day allowed for filing, a motion for
extension of time is filed in the court of appeals within fifteen days of the last day allowed for filing
the notice of appeal, and the court of appeals grants the motion for extension of time).

	Therefore, this appeal is dismissed for want of jurisdiction.

								PER CURIAM

DO NOT PUBLISH